Examiner’s Comments
Instant office action is in response to communication filed 11/08/2019.
Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, via a discovery portal interface, a user request that identifies a data set; accessing the data set from one or more internal data sources; creating, via a computer processor, a machine learning instance in a cloud services platform; transferring, via a communication channel, the data set from the one or more internal data sources to a cloud data storage associated with the cloud services platform; cleansing the data set based on one or more classification rules; and applying machine learning analytics to the transferred dataset in the cloud data storage.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Acharya (US 20170104725 A1) teaches “In some implementations the communication session patterns before obfuscation may be learned using machine learning or regression analysis programming. This enables a communications device such as device 102 (FIG. 1B) to predict when obfuscation may be necessary (i.e., switched on or off) in order to, among other things, preserve computational resources. Machine learning or regression analysis may also be employed to determine obfuscation behavior associated with generated obfuscated traffic. Thus, machine learning/regression analysis may be utilized to determine the cost of obfuscation by, for example, analyzing the overhead costs (e.g., computational resources, time, etc.) of entropy-based obfuscation (FIGS. 2A-2C) versus cloud-based server switching obfuscation (FIG. 4) or other techniques. Thus, a method of obfuscation may be selected based on this cost determination or latency between calls or performance of the communication and/or obfuscation system (i.e., any device(s) or system(s) running the obfuscation process(es)). Referring to FIG. 1B, according to one embodiment, the machine learning or regression analysis programming may form an additional part of the DTO program 124. According to another embodiment, the machine learning or regression analysis programming may reside within any one of the network interface 150, the network protocol component 128, or the telecommunication application program 126. According to yet another exemplary embodiment, a machine learning or regression component 123 may reside within a communications device such as device 102.” but does not teach the indicated subject matter above.
Another art of record Clemens (US 20200005213 A1) teaches “Additional risk mitigation techniques are garnered from trusted online compliance resources through web data scraping. The data is cleansed, structured and placed into departmental silos within the cloud and introduced into the machine learning recommendation engine for ongoing suggested risk updates to the organization. As additional mitigation techniques are added, the scoring algorithm automatically adjusts to incorporate it.” but also does not teach the indicated subject matter above.
Another art of record Taron (US 20190392176 A1) teaches “presenting sensitive information in accordance with a level of concealment. In an implementation, an object is identified comprising text that includes sensitive information. A contextual privacy setting for the sensitive information and a context surrounding a presentation of the object is then identified. Based on the contextual privacy setting and the context surrounding the presentation of the object, a level of concealment for the sensitive information in the text is determined. The object comprising the text is then presented, wherein the sensitive information included in the text is revealed in accordance with the level of concealment.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492